DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s reply dated 27 April 2021 to the restriction requirement mailed 01 March 2021 has been received.  Applicant has elected Group I, claims 22 – 39 without traverse, cancelled claim 41, and added new claim 42.  Claim 40 has been withdrawn from further consideration and an action on the merits of claims 22 – 39 and 42 follows.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 – 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, there is no antecedent basis for the term “the inner series and the outer series of the sealing member”.
Regarding claim 22, there is no antecedent basis for the term “the inner series” and “the outer series”.
Regarding claim 22, it is unclear if “an inner series of arc-shaped protrusions” and “an outer series of arc-shaped protrusions” recited in lines 5 and 6 are the same as “the inner series” and “the outer series” recited in line 9.
Regarding claims 22, 24, 25, and 26, there is no antecedent basis for the recitation “the respective arc-shaped protrusions”.
Regarding claims 23, and 28, there is no antecedent basis for the terms “the inner series” and “the outer series of arc-shaped protrusions”.
Regarding claims 30 and 31, there is no antecedent basis for the term “the respective protrusions of the inner series and the outer series”.
Regarding claims 32 and 34, there is no antecedent basis for the term “the respective protrusions”.
Claims 27, 29, 33, 36 – 39, and 42 are rejected by virtue of their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 22 – 27 and 29 - 39 are rejected under 35 U.S.C. 103 as being unpatentable over Bisio WO 2016/207845
Regarding claims 22, 36, and 42, Bisio discloses a capsule capable of preparing a beverage upon injection of liquid into the capsule by use of a beverage preparation machine which capsule comprises a cup-shaped base body (1) for holding beverage preparation ingredients (roast and ground coffee) and a flange-like rim (collar 10) with a sealing member comprising an inner series of arc-shaped protrusions (projections 40.i) and an outer series of arc-shaped protrusions (projections 30.i).  The base-body, the flange-like rim, and the sealing member are made integrally from metallic material (aluminium), the inner series (40.i) and the outer series (30.i) of the sealing member are concentrically arranged on a surface of the flange-like rim to form an annular space there-between for receiving a sealing surface of a capsule engagement member of the beverage preparation machine, the respective arc-shaped protrusions of the inner series and the outer series are continuous protrusions with circumferentially extending gaps (42 and 32) formed there-between, and the respective arc-shaped protrusions of the inner series and the outer series are arranged to circumferentially overlap outside the circumferentially extending gaps of the inner series and the outer series in side view of the capsule (paragraph [0002], [0018], [0026], [0065], [0066], and fig. 8, and 19 – 21).
Regarding claim 23, Bisio discloses the inner series and the outer series of arc-shaped protrusions each comprise at least two arc-shaped protrusions (fig. 19 – 21).
Regarding claim 24, as seen in figures 19 – 21 Bisio obviously shows the overlap between the respective arc-shaped protrusions would be at least 20 – 25% of an arc length of the respective overlapping protrusions as seen in that the end of protrusions 30.i, as shown by reference sign 32, falls at about one half the arc length of protrusions 40.i.  Further regarding the specific overlap between the respective arc-shaped protrusions, once it known to overlap the arc-shaped protrusions it is not seen that patentability would be predicated on the particular percentage of overlap.  The mere scaling up or down of a prior art overlap capable of being so scaled, if such were the case, would not establish patentability in a claim to an overlap so scaled.  Where the only difference between the prior capsule and the claims was a recitation of relative dimensions of the claimed protrusions and a capsule having the claimed relative dimensions would not perform differently than the prior art capsule, the claimed capsule is seen to be not patentably distinct from the prior art device (MPEP § 2144.04 IV.A.).
Regarding claim 25, as seen in figure 20, when taken from the centre of the capsule Bisio obviously shows the central angle reflecting the angular length of the overlap between the inner and outer arc-shaped protrusion would be at least 5º.  Further regarding the specific angular length of the overlap between the respective arc-shaped protrusions, once it known to overlap the arc-shaped protrusions it is not seen that patentability would be predicated on the particular angular length of the overlap.  The mere scaling up or down of a prior art angular length of the overlap capable of being so scaled, if such were the case, would not establish patentability in a claim to an angular length of overlap so scaled.  Where the only difference between the prior capsule and the claims was a recitation of relative dimensions, i.e. the angular length of the overlap of the claimed protrusions, and a capsule having the claimed relative angular length of the overlap would not perform differently than the prior art capsule, the claimed capsule is seen to be not patentably distinct from the prior art device (MPEP § 2144.04 IV.A.).
Regarding claim 26, Bisio discloses the respective arc-shaped protrusions of the inner series and the outer series are arranged equidistant to each other about the circumference of the base-body and form constant circumferentially extending gaps between the respective protrusions (fig. 21).
Regarding claim 27, Bisio discloses the inner series and the outer series of arc-shaped protrusions are arranged distant from the cup-shaped base body and an outer periphery of the flange-like rim (fig. 19).
Regarding claim 29, once it was known to provide an inner series and an outer series of arc-shaped protrusions it is not seen that patentability would be predicated on the radial distance between the protrusions.  Limitations relating to the radial distance between said protrusions would not be sufficient to patentably distinguish over the prior art.  The mere scaling of a prior art inner series and outer series of arc-shaped protrusions capable of being so scaled, if such were the case, would not establish patentability in a claim to an old series of protrusions so scaled (MPEP § 2144.04 IV.A.).
Regarding claim 30, Bisio discloses the respective protrusions of the inner series and the outer series comprise essentially the same dimensions in sectional side view (fig. 4).
Regarding claim 31, once it was known to provide respective protrusions of the inner series and the outer series it is not seen that patentability would be predicated on the base width and the height of said protrusions.  Limitations relating to the base width and the height of said protrusions would not be sufficient to patentably distinguish over the prior art.  The mere scaling of a base width and the height of said protrusions capable of being so scaled, if such were the case, would not establish patentability in a claim to an old series of protrusions so scaled (MPEP § 2144.04 IV.A.).
Regarding claims 32 – 34, Bisio discloses the respective protrusions comprise in sectional side view a lower base portion with two opposing linear wall sections and an upper portion with two opposing rounded wall sections, the two opposing rounded wall sections of the upper portion are joined by a rounded tip portion, and the two opposing linear wall sections are arranged to converge towards the upper portion of the respective protrusions (fig. 4).
Regarding claim 35, the limitation “the capsule body, the flange-like rim and the sealing member are produced by deep drawing an initially flat metal sheet” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  Furthermore, there does not appear to be a 
Regarding claims 37 – 39 Bisio discloses the capsule further comprises a closing membrane (film) connected a surface of the flange-like rim of the capsule opposite to the surface at which the inner and outer series of arc-shaped protrusions are arranged (paragraph [0030]).  Further regarding claim 39, since Bisio discloses the capsule would be made of aluminium (paragraph [0002]) it is obvious that the closing membrane would be an aluminium foil.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Bisio WO 2016/207845 in view of Dijkstra NL 2016785.
Claim 28 differs from Bisio in the annular space between the inner series and the outer series of arc-shaped protrusions being void of any protrusion.  Dijkstra discloses a capsule (2) capable of preparing a beverage upon injection of liquid into the capsule by use of a beverage preparation machine which capsule comprises a cup-shaped base body (aluminium capsule body 12) for holding beverage preparation ingredients (roasted and ground coffee) and a flange-like rim (20) (page 21, paragraph 1).  A sealing member comprising an inner series of arc-shaped protrusions (projections 50) and an outer series of arc-shaped protrusions (projections 51) (page 27, paragraph 2).  The base-body, the flange-like rim, and the sealing member are made integrally from metallic material (aluminium), the inner series (50) and the outer series (51) of the sealing member are concentrically arranged on a surface of the flange-like rim to form an annular space there-between for receiving a sealing surface of a capsule engagement member of the beverage preparation machine, the respective arc-shaped .
Claims 22 – 39 are rejected under 35 U.S.C. 103 as being unpatentable over Dijkstra NL 2016785 in view of Bisio WO 2016/207845.
Regarding claim 22, 28, 36, and 42, Dijkstra discloses a capsule (2) capable of preparing a beverage upon injection of liquid into the capsule by use of a beverage preparation machine which capsule comprises a cup-shaped base body (aluminium capsule body 12) for holding beverage preparation ingredients (roasted and ground coffee) and a flange-like rim (20) (page 21, paragraph 1).  A sealing member comprising an inner series of arc-shaped protrusions (projections 50) and an outer series of arc-shaped protrusions (projections 51) (page 27, paragraph 2).  The base-body, the flange-like rim, and the sealing member are made integrally from metallic material (aluminium), the inner series (50) and the outer series (51) of the sealing member are concentrically arranged on a surface of the flange-like rim to form an annular space there-between for receiving a sealing surface of a capsule engagement member of the beverage preparation machine, the respective arc-shaped protrusions of the inner series (50) and the outer series (51) are continuous protrusions, and the respective arc-shaped protrusions of the inner series and the outer series are arranged to circumferentially overlap outside the circumferentially extending gaps of the inner series and the outer series in side view of the capsule.  Further Dijkstra discloses the annular space between the inner series and the outer series of arc-shaped protrusions is void of any protrusion (page 27, paragraph 2, page 30, paragraph 2, and fig. 4B).  
Claim 22 differs from Dijkstra in the respective arc-shaped protrusions having circumferentially extending gaps formed therebetween and the respective arc-shaped protrusions of the inner series and the outer series are arranged such as to circumferentially overlap outside the circumferentially extending gaps of the inner series and the outer series in side view of the capsule.
Bisio discloses a capsule capable of preparing a beverage upon injection of liquid into the capsule by use of a beverage preparation machine which capsule comprises a cup-shaped base body (1) for holding beverage preparation ingredients (roast and ground coffee) and a flange-like rim (collar 10) with a sealing member comprising an inner series of arc-shaped protrusions (projections 40.i) and an outer series of arc-shaped protrusions (projections 30.i).  The base-body, the flange-like rim, and the sealing member are made integrally from metallic material (aluminium), the inner series (40.i) and the outer series (30.i) of the sealing member are concentrically arranged on a surface of the flange-like rim to form an annular space there-between for receiving a sealing surface of a capsule engagement member of the beverage preparation machine, the respective arc-shaped protrusions of the inner series and the outer series are continuous protrusions with circumferentially extending gaps (42 and 32) formed there-between, and the respective arc-shaped protrusions of the inner series and the outer series are arranged to circumferentially overlap outside the circumferentially extending gaps of the inner series and the outer series in side view of the capsule (paragraph [0002], [0018], [0026], [0065], [0066], and fig. 19 – 21).
Bisio is providing an inner and an outer series of protrusions with the respective arc-shaped protrusions having circumferentially extending gaps formed therebetween and the respective arc-shaped protrusions of the inner series and the outer series arranged to circumferentially overlap outside the circumferentially extending gaps of the inner series and the outer series in side view of the capsule for the art recognized as well as applicant’s intended function which is to allow a closing member of a beverage preparation machine to be accurately centered (‘845, paragraph [0042]) between the 
Regarding claim 23, Dijkstra in view of Bisio discloses the inner series and the outer series of arc-shaped protrusions each comprise at least two arc-shaped protrusions (‘845, fig. 19 – 21).
Regarding claim 24, as seen in figures 19 – 21 (‘845) Dijkstra in view of Bisio obviously shows the overlap between the respective arc-shaped protrusions would be at least 20 – 25% of an arc length of the respective overlapping protrusions as seen in that the end of protrusions 30.i, as shown by reference sign 32, falls at about one half the arc length of protrusions 40.i.  Further regarding the specific overlap between the respective arc-shaped protrusions, once it known to overlap the arc-shaped protrusions it is not seen that patentability would be predicated on the particular percentage of overlap.  The mere scaling up or down of a prior art overlap capable of being so scaled, if such were the case, would not establish patentability in a claim to an overlap so scaled.  Where the only difference between the prior capsule and the claims was a recitation of relative dimensions of the claimed protrusions and a capsule having the claimed relative dimensions would not perform differently than the prior art capsule, the claimed capsule is seen to be not patentably distinct from the prior art device (MPEP § 2144.04 IV.A.).
Regarding claim 25, as seen in figure 20 (‘845), when taken from the centre of the capsule Dijkstra in view of Bisio obviously shows the central angle reflecting the angular length of the overlap between the inner and outer arc-shaped protrusion would be at least 5º.  Further regarding the specific angular length of the overlap between the respective arc-shaped protrusions, once it known to overlap the arc-shaped protrusions it is not seen that patentability would be predicated on the particular angular length of the overlap.  The mere scaling up or down of a prior art angular length of the overlap capable of being so scaled, if such were the case, would not establish patentability in a claim to an angular length of overlap so scaled.  Where the only difference between the prior capsule and the claims was a recitation of relative dimensions, i.e. the angular length of the overlap of the claimed protrusions, and a capsule having the claimed relative angular length of the overlap would not perform differently than the prior art capsule, the claimed capsule is seen to be not patentably distinct from the prior art device (MPEP § 2144.04 IV.A.).
Regarding claim 26, Dijkstra in view of Bisio discloses the respective arc-shaped protrusions of the inner series and the outer series are arranged equidistant to each other about the circumference of the base-body and form constant circumferentially extending gaps between the respective protrusions (‘785. Fig. 4B) (‘845, fig. 21).
Regarding claim 27, Dijkstra in view of Bisio discloses the inner series and the outer series of arc-shaped protrusions are arranged distant from the cup-shaped base body and an outer periphery of the flange-like rim, (‘785. Fig. 4B) (‘845, fig. 19).
Regarding claim 29, once it was known to provide an inner series and an outer series of arc-shaped protrusions it is not seen that patentability would be predicated on the radial distance between the protrusions.  Limitations relating to the radial distance between said protrusions would not be sufficient to patentably distinguish over the prior art.  The mere scaling of a prior art inner series and outer series of arc-shaped protrusions capable of being so scaled, if such were the case, would not establish patentability in a claim to an old series of protrusions so scaled (MPEP § 2144.04 IV.A.).  Nevertheless, Dijkstra in view of Bisio discloses the inner series and the outer series of arc-shaped protrusions would be arranged at a radial distance of between 0.6 to 1.2 mm (‘785, page 30, paragraph 2).
Regarding claim 30, Dijkstra in view of Bisio discloses the respective protrusions of the inner series and the outer series comprise essentially the same dimensions in sectional side view (‘785. Fig. 4B) (‘845, fig. 4).
Regarding claim 31, once it was known to provide respective protrusions of the inner series and the outer series it is not seen that patentability would be predicated on the base width and the height of said protrusions.  Limitations relating to the base width 
Regarding claims 32 – 34, Dijkstra in view of Bisio discloses the respective protrusions comprise in sectional side view a lower base portion with two opposing linear wall sections and an upper portion with two opposing rounded wall sections, the two opposing rounded wall sections of the upper portion are joined by a rounded tip portion, and the two opposing linear wall sections are arranged to converge towards the upper portion of the respective protrusions (‘785, fig. 4B) (‘845, fig. 4).
Regarding claim 35, the limitation “the capsule body, the flange-like rim and the sealing member are produced by deep drawing an initially flat metal sheet” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Bisio discloses the structure as claimed.
Regarding claims 37 – 39 Dijkstra in view of Bisio discloses the capsule further comprises a closing membrane connected a surface of the flange-like rim of the capsule opposite to the surface at which the inner and outer series of arc-shaped protrusions are arranged (‘845, paragraph [0030]).  Further regarding claim 39, since Bisio discloses the capsule would be made of aluminium (‘845, paragraph [0002]) it is obvious that the closing membrane would be an aluminium foil.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369.  The examiner can normally be reached on Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/C.S./
Chaim SmithExaminer, Art Unit 1792                                                                                                                                                                                                        21 May 2021



/VIREN A THAKUR/Primary Examiner, Art Unit 1792